DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 12/03/2021, are acknowledged. 

Response to Arguments
Applicant’s remarks regarding the rejection of claim 13 under 35 USC 112(b), have been fully considered, and are persuasive, therefore, the rejection of claim 13 under 35 112(b) has been withdrawn in view of the amendments. 
Applicant’s remarks regarding objections to the drawings, have been fully considered, and are persuasive, therefore, objections to the drawings are withdrawn in view of the amended Fig. 2A. 
Applicant’s remarks regarding claim rejections under 35 USC 102(a)(1) and 103, have been fully considered, however; applicant argues on p. 6-8, that the prior art of record fails to teach or disclose a handheld housing configured to be held by a user’s hand, proximate an external surface of a subject to image the subject, one or more ultrasound transducers integrated on the one or more semiconductor dies, and one or more serial data output ports configured to stream the ultrasound data off of the one or more semiconductor dies, however, this is taught by a new combination of art, and therefore, the argument is not persuasive and/or moot. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “one or more serial data output ports configured to stream the ultrasound data off of the one or more semiconductor dies”. It is unclear as to what is meant by “stream the ultrasound data off of”, in that, “off of” denotes a physical action, and therefore, it is unclear as to how ultrasound data is to be physically streamed off of the one or more semiconductor dies. 
Clarification is needed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2017/0360397), in view of Gazdzinski (US 7,914,442), and further in view of Shelton (US 2019/0206562).
	

a handheld wireless ultrasound device (602), comprising: 
a handheld housing configured to be held, by a user's hand, proximate an external surface of a subject to image the subject (Para [0094], “Handheld device 602 may be held against (or near) a subject 600 and used to image the subject.”); 
one or more semiconductor dies contained within the handheld housing, the one or more semiconductor dies comprising (Para [0015], “The ultrasound probe comprises a semiconductor die…”;    (Para [0018], “The ultrasonic transducers may be integrated on a single substrate such as a single complementary metal oxide semiconductor (CMOS) chip, or may be on multiple chips within an ultrasound probe (e.g., as shown in FIGS. 5G and 5H).”): 
one or more ultrasound transducers integrated on the one or more semiconductor dies and configured to perform ultrasound imaging (Para [0015], “The ultrasound probe comprises a semiconductor die; a plurality of ultrasonic transducers integrated on the semiconductor die, the plurality of ultrasonic transducers configured to operate in a first mode associated with a first frequency range and a second mode associated with a second frequency range, wherein the first frequency range is at least partially non-overlapping with the second frequency range; and control circuitry.”); 
transmit circuitry integrated on the one or more semiconductor dies and electrically coupled to the one or more ultrasound transducers to drive the one or more ultrasound transducers; 
receive circuitry integrated on the one or more semiconductor dies and electrically coupled to the one or more ultrasound transducers to process ultrasound signals received by the one or more ultrasound transducers to generate ultrasound data; and 

    PNG
    media_image1.png
    538
    719
    media_image1.png
    Greyscale

(Para [0041], “FIG. 1B shows an illustrative example of a monolithic ultrasound device 100 embodying various aspects of the technology described herein. As shown, the device 100 may include one or more transducer arrangements (e.g., arrays) 102, transmit (TX) circuitry 104, receive (RX) circuitry 106…. all of the illustrated elements are formed on a single semiconductor die 112”; (Para [0046], “The TX circuitry 104 (if included) may, for example, generate pulses that drive the individual elements of, or one or more groups of elements within, the transducer array(s) 102 so as to generate acoustic signals to be used for imaging. The RX circuitry 106, on the other hand, may receive and process electronic signals generated by the individual elements of the transducer array(s) 102 when acoustic signals impinge upon such elements.” Wherein as shown in the figure above, the transmit circuitry 104 and receive circuitry 106 are electrically coupled to the transducer array(s)) 
one or more serial data output ports configured to stream the ultrasound data off of the one or more semiconductor dies (Para [0053], “In embodiments in which image formation capabilities are incorporated in the signal conditioning/processing circuit 110… can display images using only a serial data stream from the output port 114. As noted above, the use of on-chip analog-to-digital conversion ; 
However, Rothberg does not teach a reduced instruction set computing (RISC) processor coupled to the one or more serial data output ports of the one or more semiconductor dies configured to receive the stream of ultrasound data and transmit the stream of ultrasound data wirelessly to an associated device via a radio module; and 
a rechargeable battery contained within the handheld housing and capable of providing power.
In the field of smart probes, Gazdzinski teaches a reduced instruction set computing (RISC) processor contained coupled to the one or more serial data output ports of the one or more semiconductor dies configured to receive the stream of ultrasound data and transmit the stream of ultrasound data wirelessly to an associated device via a radio module (Col. 9, lines 42-43, “extensible processor cores advantageously have a reduced gate count require less silicon”; (Col. 35, lines 60-64, “The RF transceiver 1610 and modulator device 1612 used in the embodiment of the SoC 1600 of FIG. 16a is adapted to generally comply with the well-known "Bluetooth.TM." wireless interface standard, or alternatively, other so-called "3G" (third generation) communications technologies”; (Col. 34, lines 20-24, “The digital processor core of the illustrated embodiment comprises an extensible reduced instruction set computer (RISC) which is advantageously selected to be user-configurable with respect to one or more sets of predetermined extension instructions.” Wherein the RISC is used to transmit wirelessly via an RF module)

    PNG
    media_image2.png
    507
    550
    media_image2.png
    Greyscale

Wherein the RISC 1604 is seen to be couple with the ASIC single semiconductor die 1602 and wherein the wireless transmission is seen to be performed through RF Transceiver 1610. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg by combining prior art elements (a reduced instruction set computing (RISC) processor contained coupled to the one or more serial data output ports of the one or more semiconductor dies) according to known methods (ultrasound imaging with a handheld wireless probe) to yield predictable results (smaller internal components that are capable of being placed within the housing of a handheld device) as taught by Gazdzinski. 
	The motivation being (Col. 9, lines 42-43, “extensible processor cores advantageously have a reduced gate count require less silicon”) as taught by Gazdzinski. 
	In the field of surgical systems, Shelton teaches a rechargeable battery contained within the handheld housing and capable of providing power (Para [0535], “In certain instances, the power source 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg by combining prior art elements (a rechargeable battery contained within the handheld housing and capable of providing power) according to known methods (ultrasound imaging with a handheld wireless probe) to yield predictable results (provide power to integrated components within the wireless probe housing) as taught by Shelton. 
	The motivation being to eliminate power cables, thus, enabling a user/physician to move freely while performing an ultrasound imaging procedure.  

With respect to claim 2, Rothberg teaches the handheld wireless ultrasound device of claim 1. However, Rothberg does not teach wherein the single semiconductor die comprises a first group of digital logic gates.
In the field of smart probes, Gazdzinski teaches wherein the single semiconductor die comprises a first group of digital logic gates (elements 1614, 1616, and 1612, shown in Fig. 16 and 16a) (Col. 34, lines 15-20, “The SoC ASIC 1602 (FIG. 16a) incorporates, inter cilia, a digital processor core 1604, embedded program and data random access memories 1606, 1608, radio frequency (RF) transceiver circuitry 1610, modulator 1612, analog-to-digital converter (ADC) 1614, and analog interface circuitry 1616.” Wherein it is well-known within the art that digital systems consist of logic gates)

	The motivation being (Col. 22, lines 3-5, “Application specific integrated circuits (ASICs), FPGAs, or other custom ICs having a high degree of integration”) as taught by Gazdzinski. 

With respect to claim 3, Rothberg teaches the handheld wireless ultrasound device of claim 2, 
However, Rothberg does not teach wherein the first group of digital logic gates comprises a field programmable gate array (FPGA). 
In the field of smart probes, Gazdzinski teaches wherein the first group of digital logic gates (1602, shown in Fig. 16 and 16a) comprises a field programmable gate array (FPGA) (Col. 22, lines 3-7, “Application specific integrated circuits (ASICs), FPGAs, or other custom ICs having a high degree of integration may also be used for such purposes, as described in greater detail below with respect to FIG. 16”.)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with the use of a known technique (digital logic gates comprising a field programmable gate array (FPGA)) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way (to enable a digital circuit to perform desired functions by computer executable instructions). 
	The motivation being (Col. 22, lines 3-5, “Application specific integrated circuits (ASICs), FPGAs, or other custom ICs having a high degree of integration”) as taught by Gazdzinski. 

the handheld wireless ultrasound device of claim 2,
However, Rothberg does not teach wherein the first group of digital logic gates comprises an application specific integrated circuit (ASIC).
 In the field of smart probes, Gazdzinski teaches wherein the first group of digital logic gates (1602, shown in Fig. 16 and 16a) comprises an application specific integrated circuit (ASIC) (Col. 22, lines 3-7 , “Application specific integrated circuits (ASICs), FPGAs, or other custom ICs having a high degree of integration may also be used for such purposes, as described in greater detail below with respect to FIG. 16”; (Col. 34, lines 12-15, “the probe 1600 includes a fully integrated low-voltage "system on a chip" (SoC) application specific integrated circuit (ASIC) 1602 of the type generally known in the semiconductor fabrication arts”; (Col. 72, lines 61-63, “further process the data to generate a video image (and/or audio representation) of the echoes received by the transducer array.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with the use of a known technique (digital logic gates (1602, shown in Fig. 16 and 16a) comprises an application specific integrated circuit (ASIC)) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way (to enable a digital circuit to perform desired functions by computer executable instructions). 
	The motivation being (Col. 22, lines 3-5, “Application specific integrated circuits (ASICs), FPGAs, or other custom ICs having a high degree of integration”) as taught by Gazdzinski.

With respect to claim 10, Rothberg teaches the handheld wireless ultrasound device of claim 1. However, Rothberg does not teach wherein the RISC processor is configured to run an operating system.
In the field of smart probes, Gazdzinski teaches wherein the RISC processor is configured to run an operating system (Col. 72, lines 32-37, “one embodiment of the invention incorporates an extensible RISC processor core as described with respect to FIG. 16 herein which has an instruction set and configuration optimized for beamforming and signal processing calculations (e.g., FFT) associated with ultrasonic devices such as those of FIGS. 31a-g.” wherein the instruction set is seen as the operating system that is run by the digital processor core, and wherein the digital core processor is a RISC processor)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a known technique (RISC processor is configured to run an operating system) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way (to enable a digital circuit to perform desired functions by computer executable instructions).
	The motivation being (Col. 72, lines 30-32, “In order to economize on space within the probe otherwise consumed by comparatively bulky DSP packages”) as taught by Gazdzinski. 

With respect to claim 11, Rothberg teaches the handheld wireless ultrasound device of claim 10.  
However, Rothberg does not teach wherein the operating system is unix-based.
In the field of smart probes, Gazdzinski teaches wherein the operating system is unix-based
(Col. 79, line 64 - Col. 80, line 2, “Such program(s) may be rendered in virtually any programming language/environment including for example C, C++, Java, Fortran, Basic, Visual Basic, Unix, Perl, CORBA, or any other medium capable of reasonably implementing such a functionality.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a known technique (using a unix-based operating system) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way


With respect to claim 12, Rothberg teaches the handheld wireless ultrasound device of claim 1.
However, Rothberg does not teach wherein the RISC processor is configured to manage wireless networking protocols for transmitting the ultrasound data wirelessly via the radio module.
In the field of smart probes, Gazdzinski teaches wherein the RISC processor is configured to manage wireless networking protocols for transmitting the ultrasound data wirelessly via the radio module (Col. 35, lines 49-59, “the SiW1502 Radio Modem IC manufactured by Silicon Wave Corporation of San Diego, Calif., is a low-power consumption device with integrated RF logic and Bluetooth protocol stack adapted for Bluetooth applications…which is readily disposed within the interior volume of the probe described herein”; (Col. 36, lines 56-66, “the probe utilizes a time-modulated ultra wide-band (TM-UWB) protocol for communication with one or devices external to the subject while the probe is in vivo…the SoC device of the present embodiment utilizes pulse-position modulation (PPM), wherein short duration "Gaussian" pulses (nanosecond duration) of radio-frequency energy are transmitted at random or pseudo-random intervals and frequencies to convey coded information.” Wherein the “system on a chip” (SoC) 1602 consists of a digital processor core to execute program instructions including RF logic or communication protocol for transmittal of ultrasound data wirelessly via the RF transceiver, and wherein the digital processor core is a RISC processor).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a known technique (a RISC processor is configured to manage wireless networking protocols for transmitting the ultrasound data wirelessly via the radio module) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way (enable wireless transmission and reception of ultrasound signals for processing).


With respect to claim 13, Rothberg teaches the handheld wireless ultrasound device of claim 1, wherein the radio module is compatible with 802.11 standards (Para [0098], “In an exemplary embodiment, communication circuitry transmits periodic beacon signals according to IEEE 802.11 and other prevailing standards.”)

With respect to claim 14, Rothberg teaches the handheld wireless ultrasound device of claim 1.
However, Rothberg does not disclose further comprising a memory module coupled to the RISC processor.
In the field of smart probes, Gazdzinski teaches further comprising a memory module coupled to the RISC processor (Col. 34, lines 15-18, “The SoC ASIC 1602 (FIG. 16a) incorporates, inter cilia, a digital processor core 1604, embedded program and data random access memories 1606, 1608”) wherein the SoC ASICA is comprised of elements 1604, 1610, 1608, and 1606, and wherein element 1604 is a RISC processor, and wherein the RISC is shown to be couple to the memory 1606)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a known technique (a memory module coupled to the RISC processor) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way (to enable a digital circuit to perform desired functions by computer executable instructions).
The motivation being (Col. 26, lines 25-27, “facilitate processing and storage of the data collected by the CCD sensor and control of the probe”) as taught by Gazdzinski. 
the handheld wireless ultrasound device of claim 1, wherein the one or more semiconductor dies comprises a single semiconductor die, and the one or more ultrasound transducers, the transmit circuitry, and the receive circuity, are each integrated on the single semiconductor die (Para [0041], “FIG. 1B shows an illustrative example of a monolithic ultrasound device 100 embodying various aspects of the technology described herein. As shown, the device 100 may include one or more transducer arrangements (e.g., arrays) 102, transmit (TX) circuitry 104, receive (RX) circuitry 106, a timing & control circuit 108, a signal conditioning/processing circuit 110, a power management circuit 118, and/or a high-intensity focused ultrasound (HIFU) controller 120. In the embodiment shown., all of the illustrated elements are formed on a single semiconductor die 112.”)

With respect to claim 16, Rothberg teaches The handheld wireless ultrasound device of claim 1, wherein the stream of ultrasound data comprises ultrasound image data for displaying on a display of the associated device (Para [0039], “Additionally, in some embodiments, the ultrasound probe may be embodied in a hand-held device. The hand-held device may include a screen to display obtained images (e.g., as shown in FIGS. 6A-6B). Additionally or alternatively, the hand-held device may be configured to transmit (via a wireless or a wired connection) data to an external device for further processing (e.g., to form one or more ultrasound images).”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski (US 7,914,442), in view of Xia (CN 205788174), wherein the translated document has been provided, and as evidenced by Cypress website “cypress.com”) .
	
With respect to Claim 5, in the field of endoscopic smart probes and methods Gazdzinski discloses in at least Figs. 16, 16a, and 31a-b, The ultrasound device of claim 1, wherein the single semiconductor die and the RISC processor are configured to communicate (Col. 38, lines 59-67, “It will data communication between the RFID memory 1708 and other memory devices or signal processing disposed on-probe or off-probe is desirable (such as described with respect to the alternate embodiment(s) below), such communication may be affected via techniques well known in the electronic arts. The present invention further contemplates, in an alternate embodiment, the integration of the RFID "tag" components including memory into a single silicon or semiconducting die, such as in the form of the aforementioned ASIC.” Wherein ASIC 1602 is seen to be implemented as a semiconducting die for the purposes of wireless data communication; (Col. 34, lines 20-24, “The digital processor core of the illustrated embodiment comprises an extensible reduced instruction set computer (RISC) which is advantageously selected to be user-configurable with respect to one or more sets of predetermined extension instructions.” Wherein the semiconductor die and the RISC processor are seen to be configured to communicate) 
However, Gazdzinski does not disclose using a general programmable interface (GPIF) protocol.
	In the field of acquisition control of ultrasonic diagnostic apparatuses, Xia discloses using a general programmable interface (GPIF) protocol (Description, Para 2, “the ultrasound radio frequency data and transmits it to the computer (4) through input terminals of GPIF II interface into CYUSB3014 chip.” Wherein the CYUSB3014 chip and interface is developed by Cypress)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Gazdzinski with a General Programmable Interface (GPIF) protocol as disclosed by Xia. 
	The motivation being to provide an independent hardware unit to create the data and control signals required by an external interface as disclosed on the Cypress website “cypress.com”) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski (US 7,914,442), in view of Shelton (US 2019/0206562).

, The ultrasound device of claim 1, wherein the RISC processor (Para [0148], “The digital processor core of the illustrated embodiment comprises an extensible reduced instruction set computer (RISC) which is advantageously selected to be user-configurable with respect to one or more sets of predetermined extension instructions.”
	However, Gazdzinski does not disclose an advanced RISC machine (ARM) processor.
	In the field of hub communication, processing, display, and cloud analytics, Shelton discloses an advanced RISC machine (ARM) processor (Para [1041], “the advanced energy algorithms for controlling the operation of a surgical instrument can be processed by an external computing system, rather than on a controller embedded in the surgical instrument (such as instrument using an Advanced RISC Machine (ARM) processor).”)

	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Gazdzinski with an advanced RISC machine (ARM) processor as disclosed by Shelton. 
	the motivation being to improve similar devices (processing hardware) in the same way (using a specific type of processor) to yield predictable results of operation of processor using a known type of RISC for higher speed and performance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793